Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
	Claims 33-38, 43-49, and 63-64 are currently pending and presented for examination on the merits.
	Claims 37, 44, and 47 are withdrawn from further consideration by the examiner under 37 CFR 1.142(b) as being drawn to a non-elected invention. 
Restriction/Species
	Applicant has elected:
Group II
Claims 33-38 and 43-49
Species
Treatments
CSNK1A1-specific antisense molecule
Claims 33-38
Lenalidomide
Claims 43-45
Non-lenalidomide treatment
Azacitidine
Inhibitor nucleic acid molecule
CSNK1A1-specific antisense molecule
Disease
Myelodysplastic syndrome (MDS)
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 33-36 and 63 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 33-36 and 63 are rejected because claim 33 recites “..contacting the cell with lenalidomide or a lenalidomide analog and an inhibitory nucleic acid molecule..”. The metes-and-bounds of the claims are not clear because it is unclear if the Applicant is contacting the cell with lenalidomide or a lenalidomide analog, and an inhibitory nucleic acid molecule, or if Applicant is contacting the cell with lenalidomide, or a lenalidomide analog and an inhibitory nucleic acid molecule. 
Clarification is required. 

Claim 64 contains the trademark/trade name Velcade.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe bortezomib and, accordingly, the identification/description is indefinite.

Claims 38 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 38 recites “..B cell neoplasia or related disorder..” The metes-and-bounds of the claims are not clear because it is unclear what other disorders Applicant is claiming. 
Clarification is required. 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 63 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 38 is a method of administering to a subject having a B cell neoplasia a casein kinase 1A1 (CSNK1A1) inhibitor. Claim 63, dependent of claim 38, is administering the casein kinase 1 inhibitor D4476. D4476 is a non-selective casein kinase 1 inhibitor.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 33-36, 38, 43, 45-46, 48-49, and 63-64 are rejected under 35 U.S.C. 103 as being unpatentable over Lopez-Girona et al (US 20120322073 A1, IDS), and further in view of Qing et al (CN 102690877).
Lopez-Girona et al teaches a method for the treatment of cancer [0063]. Lopez-Girona et al further teaches the treatment of cancer using lenalidomide [0063]. Lopez-Girona et al further teaches conducting a UbiScan after the administration of lenalidomide [Table 9].  Lopez-Girona et al further teaches an increase in ubiquitinated casein kinase 1A1 (CSNK1A1) fragments four hours after the administration of lenalidomide [Table 9]. To one of ordinary skill in the art an increase in ubiquitinated CSNK1A1 polypeptide fragments detected by UbiScan demonstrates a decrease in expression of CSNK1A1 polypeptide. Lopez-Girona et al further teaches the treatment of myelodysplastic syndrome (MDS) patients [0063]. One of ordinary skill in the art would recognize MDS as a disease of myeloid cells. Lopez-Girona et al further teaches the treatment of B cell neoplasia, diffuse large B-cell lymphoma using lenalidomide and a casein kinase inhibitor [0063 & 0268]. Lopez-Girona et al further teaches a method of identifying an agent that treats MDS [0063]. Lopez-Girona et al further teaches using the presence of CSNK1A1 as a predictive factor when treating MDS patients [0063]. Lopez-Girona et al further teaches measuring the presence of biomarkers to and measuring the presence or absence of biomarker by protein analysis and determining the amount of something present [0066, 0225]. Lopez-Girona et al further teaches a method for selecting patients having a higher response rate to lenalidomide based on predictive and prognostic factors [0063]. Lopez-Girona et al further teaches assaying samples by quantitative real-time PCR or enzyme-linked immunosorbent assay (ELISA) [0065-0066]. Lopez-Girona et al further teaches comparing the level of biomarker to a non-treated control [0223]. Lopez-Girona et al further teaches the use of UbiScan to measure the ubiquitinated polypeptides after treatment with lenalidomide [0136]. Lopez-Girona et al further teaches selecting patients that have a higher response rate with lenalidomide [0063]. Lopez-Girona et al further teaches determining drug resistance by reduced levels of ubiquitinated polypeptide fragments [0133]. Lopez-Girona et al further teaches using a second drug azacitidine [0266-0267]. Lopez-Girona et al further teaches the use of non-lenalidomide anti-neoplastic therapies, such as,  casein kinase inhibitors, cisplatin, or dexamethasone [0266-0269]. 
Lopez-Girona et al does not specifically teach the use of an inhibitory CSNK1A1-specific antisense nucleic acid molecule. However, this deficiency is made up in the teachings of Qing et al. 
Qing et al teaches a method of treating cancer by inhibition of CSNK1A1 activity by using monoclonal antibodies [0024]. Qing et al further teaches the treatment of cancer cell proliferation by inhibiting CSNK1A1 [0024]. Qing et al further teaches the use of nucleic acid to inhibit CSNK1A1 [0009]. Qing et al further teaches antisense strands to treat cancer [0012].
One of ordinary skill in the art, before the effective filing date, would have been motivated to apply Lopez-Girona’s method of reducing the proliferation of a cell comprising contacting the cell with lenalidomide and/or an inhibitory antisense nucleic acid molecule as demonstrated by Qing et al. It would have been prima facie obvious to treat the proliferation of a cell by combining lenalidomide and/or an inhibitory antisense nucleic acid molecule to treat a patient because Lopez-Girona discloses that CSNK1A1 expression was decreased in MDS with lenalidomide. With the motivation that combining known cancer treatments that effect the same pathway in a cancer cell can increase treatment efficacy. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS JOHN SULLIVAN whose telephone number is (571)272-0509. The examiner can normally be reached Mon - Fri: 7:30AM - 4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on (571) 272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DENNIS J SULLIVAN/Examiner, Art Unit 1642   

/MARK HALVORSON/Primary Examiner, Art Unit 1642